Title: To George Washington from Jonathan Trumbull, Sr., 23 December 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Middletown [Conn.] December 23rd 1776

I am honoured with your favour of the 12th Instant, It gives me great Satisfaction to find that the Plan we have adopted for Supplying the new Army with necessaries meets with your approbation.
I fully agree with you in Sentiment as to the Importance of having a Sufficient regular force in the Spring—am Informed the Inlistments for that purpose in the Corpse under General Spencer is in danger of being retarded for want of Money to advance the premium for Inlisting, of which he is wholly destitute in his present Department hope the Speediest measures may be taken to Supply this defect & have mentioned the Subjects to Congress in my Letter of this date as I fear the Consequences of a delay—Your Excellency is doubtless Informed that a part of the Enemies Fleet and Army are gone to the Eastward they lay before New London Several Days which occasioned many of our Malitia to Assembly at that Town the Enemy have since Landed & taken possession of Rhode Island, their Fleet Consists of upwards of Eighty Sail, the Account of the Number of their Troops varies from four to eight Thousand Including Invalids.
The Malitia that are Assembled at and near Providence from the Neighbouring States are said to be about Ten Thousand, the future movements of the Enemy on this Side the North River cannot be foreknown 

however I shall endeavour to comply with your proposal in the disposition of the four Regiments to be raised til the 15th March Our Assembly is now Setting and there appears some probability that a Considerable number of Troops from this State will set forward for your Assistance but the Measures proposed for that purpose are in Embrio I cannot give any certain encouragement, but shoud the Measures Succeed will give you the earliest Intelligence that suitable provisions may be made for them. I am, with great Truth & Sincerity Sir Your most Obedt humble Servant

Jonth; Trumbull

